Citation Nr: 0512986	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  94-21 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUE

Whether new and material evidence to reopen a claim of 
service connection for residuals of a fractured third 
metatarsal on the right foot has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran had recognized service with the Merchant Marines 
during World War II, and active service in the United States 
Army from September 1951 to September 1953.

In December 1953, the RO denied service connection for 
residuals of a fractured third metatarsal on the right foot.  
The RO notified the veteran of that decision that same month; 
however, the veteran did not initiate an appeal.  In November 
1959, the RO again denied service connection for residuals of 
a fractured third metatarsal on the right foot (apparently, 
on a de novo basis).  No further attempts to reopen claim 
were made until the veteran filed a petition in April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision in 
which the Winston-Salem RO found that new and material 
evidence had not been received to reopen the claim for 
service connection for residuals of a fractured third 
metatarsal on the right foot.  The veteran filed a notice of 
disagreement (NOD) in April 1993 and the RO issued a 
statement of the case (SOC) later that same month.  The 
veteran filed a substantive appeal in June 1993.  

The veteran moved several times during the course of the 
appeal, which has resulted in the transfer of the claims file 
to different ROs.  The Baltimore RO currently has 
jurisdiction over the veteran's claims file.

The veteran originally requested a personal hearing in April 
1993, but in May 1993 he canceled this request and asked for 
a Central Office hearing.  The requested  hearing was held in 
September 2003, before the undersigned Veterans Law Judge in 
Washington, D.C.,; a transcript of that hearing is of record.  

In April 2005, the undersigned granted the veteran's motion 
to advance this matter on the docket, pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002) and 


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.. Most recently, in November 1959, the RO notified the 
veteran of its denial of the claim for service connection for 
residuals of a fractured third metatarsal on the right foot.  
Although notified of the denial that same month, the veteran 
did not appeal that decision.

4.  None of the additional evidence associated with the 
claims file since the November 1959 denial, when viewed in 
conjunction with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection.


CONCLUSION OF LAW

1.  The RO's November 1959 denial of service connection for 
residuals of a fractured third metatarsal on the right foot 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2004).

2.  As the evidence received since the November 1959 decision 
is not new and material, the criteria for reopening the claim 
for service connection for for residuals of a fractured third 
metatarsal on the right foot hare not met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §3.156(a) (as in effect prior 
to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f). For the 
reasons explained below, the Board has found that the 
criteria for reopening the claim for service connection are 
not met; hence, the enhanced duty to assist to assist in the 
development of the claim is not applicable.  There are, 
nonetheless, duties to notify and assist owed the veteran.  
Considering the record in light of the applicable legal 
duties,  the Board finds that all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.  

Through the April 1993 SOC and the RO's letters of November 
1997, April 1999, April 2002, and April 2004, the RO notified 
the veteran and his representative of the legal criteria 
governing the claim for service connection, the evidence that 
has been considered in connection with the claim,  and the 
bases for the denial of the claim.  After each, they were 
given the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support the claim. 

The Board also finds that the notice letters of November 
1997, April 1999, April 2002, and April 2004 satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  To that end, the RO notified the veteran 
that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The letter also requested that he identify 
and provide the necessary releases for any medical providers 
from whom he wished the RO obtain medical records and 
consider evidence and informed that he was ultimately 
responsible for submitting evidence to support his claim.  He 
was also asked to provide necessary information from his 
Merchant Marines service in order to obtain treatment 
records.  Pursuant to the aforementioned document, the 
veteran has also been afforded the opportunity to present 
evidence and argument in support of his claim. 

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, the first three requirements have been met in the 
instant case.  With respect to the fourth requirement, it 
does not appear that the veteran has been given explicit 
notice regarding the need to submit all pertinent evidence in 
his possession; however, the Board finds that the was 
specifically asked to submit service medical records in his 
possession, and that the RO's other actions put him on notice 
of the need to give to VA any evidence pertaining to his 
claim.  In addition, he As he was informed of the evidence 
needed to support his claim and asked to submit service 
records in his possession, it is reasonable to expect that he 
would submit any other evidence identified by the RO that was 
in his possession.  Moreover, the veteran was specifically 
asked during the Central Office hearing if there was any 
other evidence is his possession not of record that would 
support his claim and the veteran failed to identify the 
existence of any such evidence.  As such, the Board finds 
that all four content of notice requirements have essentially 
been met. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the present case, the documents 
meeting the VCAA's notice requirements were provided before 
and after the rating action on appeal; however, the Board 
finds that any lack of pre-adjudication notice in this case 
has not prejudiced the veteran in any way.

As noted above, the RO issued the April 1993 SOC explaining 
what was needed to substantiate the veteran's claim and the 
veteran was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its letters of April 2002 and April 
2004.  Medical records identified by the veteran were 
obtained.

The Board also emphasizes, as indicated above, that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the veteran.  RO has 
obtained those records identified as relevant to the current 
appeal.  In addition, the veteran was afforded a VA 
examination, the report of which is of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  
Notably, the veteran did not respond to a request for 
information that would have assisted the RO in obtaining 
medical records from his service in the Merchant Marines.

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II. Petition to Reopen

As indicated above, the veteran's claim for service 
connection for residuals of a fractured third metatarsal of 
the right foot previously was considered and denied; in 
December 1953 and November 1959. 

At the time of the RO's most recent, November 1959 denial, 
the evidence pertinent to the claim consisted only of the 
veteran's service medical records, including a service 
medical record, dated in January 1952, reflecting a diagnosis 
with a simple March fracture of the third metatarsal of the 
right foot resulting from prolonged marching during training; 
he was treated with a cast.  In denying the claim, the RO 
emphasized that no residuals were shown on the veteran's 
separation examination.  

Although notified of the November 1959 denial that same 
month, the veteran did not appeal that decision; hence, it is 
final as to the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In April 1992, the 
RO received the veteran's petition to reopen his claim for 
service connection for residuals of a fractured third 
metatarsal of the right foot.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002). Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the November 1959 denial 
was the most recent denial of the veteran's claim for service 
connection.  See 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence associated with the claims file since the November 
1959 denial in this case, in particular, includes VAMC 
records, dated from January 1990 to December 2004; the report 
of a VA examination report, conducted in May 2002, with a  
June 2002 addendum; and the transcript of the veteran's Board 
hearing conducted in in September 2003.  

Although the VAMC medical records reflect complaints of pain, 
to include with respect to the big toe, these records reflect 
no specific diagnosis or findings relative to the third 
metatarsal on the right foot.

The May 2002 examination report indicates the examiner 
reviewed the veteran's claims file and recorded his reported 
history.  The veteran complained of continuing pain that 
prevented him from working.  He reported that his third 
metatarsal on the right foot was initially injured while he 
was in the Merchant Marines when an iron tray fell on his 
right foot.  When he was later drafted into the Army, he 
reported that the toe was re-injured while running under a 
full pack and that the metatarsal totally fractured and 
collapsed.  The veteran believed that the fracture caused a 
severe increase in callus on the sole of his right foot, 
which, in turn, caused problems with his big toe on the right 
foot and bunion.  X-rays of the right foot did not reveal any 
evidence to suggest an old fracture involving the third 
metatarsal and there was no significant degenerative changes 
identified.  The diagnosis was that the evaluation of the 
third metatarsal on the right foot was normal.  In an 
addendum dated in June 2002, the examiner opined that it was 
as likely as not that the residuals of a fracture of the 
third metatarsal bone was not related to service.  The 
condition of the veteran's foot was not related to any injury 
or sustained problem to his foot that he may have suffered 
while in the service.  The examiner stated that he could not 
find any good documentation that the veteran ever did injure 
his foot and, in any event, what currently existed appeared 
pretty normal.  

During the September 2003 Board hearing, the veteran 
testified that he did not have copies of any service medical 
records that were not currently associated with the claims 
file.  He asserted that, in 1945, his ship ran into weather 
that was close to hurricane conditions.  A metal drawer came 
loose and hit him across all of the metatarsals of his foot.  
His foot was bandaged, after that, for five days.  
Reportedly, for the next five years he hobbled around or was 
in bed with his foot raised up due to the pain.  He also 
indicated that, later, when he was drafted into the Army, he 
participated in a forced march with a full pack and rifle.  
His foot started to hurt, so he dropped out of the march.  
His foot was swollen with a break across the metatarsals.  He 
stated that he was told to go to the hospital the next day 
and was later put in a cast for six weeks.The veteran 
asserted that he continued to have problems from that point 
on.  When asked by his representative about the existence of 
any evidence that would support his claim that was not 
previously submitted, the veteran did not identify any such 
evidence.

Considering this evidence in light of the above-noted 
criteria, the Board finds that none of the additional 
evidence received provides a basis for reopening the claim.  
Arguably, all of the evidence is  "new," in the sense that it 
was not previously considered.   However, none of the 
evidence is material for purposes of reopening the claim.  

Pertinent to the medical evidence added to the record, the 
Board notes that, at the there was no medical evidence 
establishing any post-service residuals of a fractured third 
metatarsal on the right foot, and there is still no such 
evidence.  .  Although problems with the veteran's right foot 
have been shown, particularly with regard to a bunion on the 
big toe, there is no evidence that any such problems are 
related to the fractured third metatarsal in service.  In 
fact, the VA June 2002 examiner essentially concluded that, 
although current examination revealed a normal foot, any 
problems with the right foot would not be to an injury or any 
sustained problem in service.  Stated simply, there are no 
medically established residuals of a fracture in service.  

As regards any assertions advanced by the veteran in 
connection with this appeal, even if such contentions are 
considered new, the Board points out that, as a layperson, 
the veteran is not competent to provide a probative opinion 
on a medical matter - to include the diagnosis of a specific 
disability, or a medical opinion as to the etiology of a 
specific disability.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, where, as here, resolution of 
the issue on appeal turns on a medical matter, unsupported 
lay statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993). 

As new and material evidence has not been added to the record 
since November 1959, the veteran' s application to reopen the 
claim for service connection for residuals of a fractured 
third metatarsal on the right foot must be denied.  As the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen the finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 




ORDER

As new and material evidence has not been received, the 
application to reopen the claim for service connection for 
residuals of a fractured third metatarsal on the right foot 
is denied. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


